MoCOURT, J.
Plaintiff instituted this action against the defendant, to recover damages for personal injuries caused by the alleged negligence of the defendant in blowing off a boiler and permitting the steam therefrom to enter the place where plaintiff was working. From a verdict and judgment in favor of plaintiff, the defendant appeals.
The questions, both of law and of fact, presented by this appeal are identical with those considered by the court in the case of Hicks v. Peninsula Lumber Co., ante, p. 305 (220 Pac. 133). For the reasons stated in the opinion in that case, the judgment of the Circuit .Court is affirmed.
Affirmed.
McBride, C. J., and Bean and Brown, JJ., concur.